Exhibit 10.3

 

EXECUTION

 

AMENDMENT NO. 5
TO AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

 

Amendment No. 5, dated as of December 27, 2013 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. and
PENNYMAC HOLDINGS, LLC (each a “Seller” and collectively, the “Sellers”) and
PENNYMAC MORTGAGE INVESTMENT TRUST (the “Guarantor”).

 

RECITALS

 

The Buyer, the Sellers and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of August 25, 2011 (as amended by
Amendment No. 1, dated as of June 6, 2012, Amendment No. 2, dated as of
March 28, 2013, Amendment No. 3, dated as of May 8, 2013 and Amendment No. 4,
dated as of October 1, 2013, the “Existing Repurchase Agreement”; and as further
amended by this Amendment, the “Repurchase Agreement”).  The Guarantor is party
to that certain Guaranty (the “Guaranty”), dated as of June 8, 2011, as the same
may be amended from time to time, by the Guarantor in favor of Buyer. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Sellers and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Sellers and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.         Regarding REMIC 2010-3.  As of January 2, 2014 or such other
date as determined by Buyer in its sole discretion, PennyMac Corp. shall
repurchase the Class A Participation Certificates pursuant to the terms of the
Repurchase Agreement and REMIC 2010-3 shall no longer be a Trust Subsidiary
under the Repurchase Agreement and all references with respect thereto and with
respect to the Class A Participation Certificates shall be deemed deleted in
their entirety.  For the avoidance of doubt, any Mortgage Loan that was
previously a REMIC Mortgage Loan shall be eligible to become a Purchased
Mortgage Loan to the extent that such Mortgage Loan satisfies the requirements
of the Repurchase Agreement.

 

SECTION 2.         Conditions Precedent.  This Amendment shall become effective
as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

2.1          Delivered Documents.  On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

 

1

--------------------------------------------------------------------------------


 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Buyer, the Sellers and the Guarantor; and

 

(b)           such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

SECTION 3.         Representations and Warranties.  Each Seller hereby
represents and warrants to the Buyer that each Seller is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred and is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

SECTION 4.         Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

 

SECTION 5.         Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts (including by facsimile or
.pdf), each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 6.         Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 7.         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.         Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Sellers to Buyer under the
Repurchase Agreement and Pricing Side Letter, as amended hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Corp., as a Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Holdings, LLC, as a Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement

 

--------------------------------------------------------------------------------